
	
		II
		Calendar No. 649
		111th CONGRESS
		2d Session
		S. 1183
		[Report No. 111–352]
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Durbin (for himself,
			 Mr. Brownback, Ms. Collins, Mr.
			 Sanders, Mr. Lieberman,
			 Mr. Burris, Mr.
			 Cardin, Mr. Brown of Ohio,
			 Mr. Kirk, Mrs.
			 Feinstein, Mr. Leahy,
			 Mr. Dodd, Mr.
			 Lautenberg, Mr. Bingaman,
			 Mr. Lugar, Mr.
			 Kerry, Mrs. Gillibrand, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			November 18, 2010
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of Agriculture to provide
		  assistance to the Government of Haiti to end within 5 years the deforestation
		  in Haiti and restore within 30 years the extent of tropical forest cover in
		  existence in Haiti in 1990, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Haiti Reforestation Act of
			 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the established
			 policy of the Federal Government is to support and seek protection of tropical
			 forests around the world;
				(2)tropical forests
			 provide a wide range of benefits by—
					(A)harboring a major
			 portion of the biological and terrestrial resources of Earth and providing
			 habitats for an estimated 10,000,000 to 30,000,000 plant and animal species,
			 including species essential to medical research and agricultural
			 productivity;
					(B)playing a critical
			 role as carbon sinks that reduce greenhouse gases in the atmosphere, as 1
			 hectare of tropical forest can absorb up to approximately 3 tons of carbon
			 dioxide per year, thus moderating potential global climate change; and
					(C)regulating
			 hydrological cycles upon which agricultural and coastal resources
			 depend;
					(3)tropical forests
			 are also a key factor in reducing rates of soil loss, particularly on hilly
			 terrain;
				(4)while
			 international efforts to stem the tide of tropical deforestation have
			 accelerated during the past 2 decades, the rapid rate of tropical deforestation
			 continues unabated;
				(5)in 1923, over 60
			 percent of the land of Haiti was forested but, by 2006, that percentage had
			 decreased to less than 2 percent;
				(6)during the period
			 beginning in 2000 and ending in 2005, the deforestation rate in Haiti
			 accelerated by more than 20 percent over the deforestation rate in Haiti during
			 the period beginning in 1990 and ending in 1999;
				(7)as a result,
			 during the period described in paragraph (6), Haiti lost—
					(A)nearly 10 percent
			 (approximately 11,000 hectares) of the forest cover of Haiti; and
					(B)approximately 22
			 percent of the total forest and woodland habitat of Haiti;
					(8)poverty and
			 economic pressures are—
					(A)two factors that
			 underlie the tropical deforestation of Haiti; and
					(B)manifested
			 particularly through the clearing of vast areas of forest for conversion to
			 agricultural uses;
					(9)the unemployment
			 rate of Haiti is approximately 80 percent;
				(10)the per capita
			 income of Haiti is $450 per year, which is barely one-tenth of the per capita
			 income of Latin America and the Caribbean;
				(11)two-thirds of the
			 population of Haiti depend on the agricultural sector, which consists mainly of
			 small-scale subsistence farming;
				(12)60 percent of the
			 population of Haiti relies on charcoal produced from cutting down trees for
			 cooking fuel;
				(13)soil erosion
			 represents the most direct effect of the deforestation of Haiti, as the erosion
			 has—
					(A)lowered the
			 productivity of the land due to the poor soils underlying the tropical
			 forests;
					(B)worsened the
			 severity of droughts;
					(C)led to further
			 deforestation;
					(D)significantly
			 decreased the quality and, as a result, quantity of freshwater and clean
			 drinking water available to the population of Haiti; and
					(E)increased the
			 pressure on the remaining land and trees in Haiti;
					(14)tropical forests
			 provide forest cover to soften the effect of heavy rains and reduce erosion by
			 anchoring the soil with their roots;
				(15)when trees are
			 cleared, rainfall runs off the soil more quickly and contributes to floods and
			 further erosion;
				(16)in 2004,
			 Hurricane Jeanne struck Haiti, killing approximately 3,000, and affecting over
			 200,000, people, partly because deforestation had resulted in the clearing of
			 large hillsides, which enabled rainwater to run off directly to settlements
			 located at the bottom of the slopes;
				(17)research
			 conducted by the United Nations Environmental Programme has revealed a direct
			 (89 percent) correlation between the extent of the deforestation of a country
			 and the incidence of victims per weather event in the country;
				(18)finding economic
			 benefits for local communities from sustainable uses of tropical forests is
			 critical for the long-term protection of the tropical forests in Haiti;
			 and
				(19)tropical
			 reforestation efforts would provide new sources of jobs, income, and
			 investments in Haiti by—
					(A)providing
			 employment opportunities in tree seedling programs, contract tree planting and
			 management, sustainable agricultural initiatives, sustainable and managed
			 timber harvesting, and wood products milling and finishing services; and
					(B)enhancing
			 community enterprises that generate income through the trading of sustainable
			 forest resources, many of which exist on small scales in Haiti and in the rest
			 of the region.
					(b)PurposeThe purpose of this Act is to provide
			 assistance to the Government of Haiti to develop and implement, or improve,
			 nationally appropriate policies and actions—
				(1)to reduce deforestation and forest
			 degradation in Haiti; and
				(2)to increase annual rates of afforestation
			 and reforestation in a measurable, reportable, and verifiable manner—
					(A)to eliminate within 5 years after the date
			 of enactment of this Act any further net deforestation of Haiti; and
					(B)to restore within 30 years after the date
			 of enactment of this Act the forest cover of Haiti to the surface area that the
			 forest cover had occupied in 1990.
					3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Afforestation
				(A)In
			 generalThe term afforestation means the
			 establishment of a new forest through the seeding of, or planting of tress on,
			 a parcel of nonforested land.
				(B)InclusionThe
			 term afforestation includes the introduction of a tree species to
			 a parcel of nonforested land of which the species is not a native
			 species.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			IForestation
			 assistance to Government of Haiti
			101.Forestation
			 assistance
				(a)Authority of
			 Secretary
					(1)In
			 generalIn accordance with paragraph (2), the Secretary, in
			 consultation with the Administrator, may offer to enter into agreements with
			 the Government of Haiti to provide financial assistance, technology transfers,
			 or capacity building assistance for the conduct of activities to develop and
			 implement 1 or more forestation proposals under paragraph (2)—
						(A)to reduce the
			 deforestation of Haiti; and
						(B)to increase the
			 rates of afforestation and reforestation in Haiti.
						(2)Proposals
						(A)In
			 generalTo be eligible for assistance under paragraph (1), the
			 Government of Haiti shall submit to the Secretary 1 or more proposals that
			 contain—
							(i)a description of
			 each policy and initiative to be carried out using the assistance; and
							(ii)adequate
			 documentation to ensure, as determined by the Secretary, that—
								(I)each policy and
			 initiative will be—
									(aa)carried out and
			 managed in accordance with widely accepted environmentally sustainable forestry
			 and agricultural practices; and
									(bb)designed and
			 implemented in a manner by which to improve the governance of forests by
			 building governmental capacity to be more transparent, inclusive, accountable,
			 and coordinated in decisionmaking processes and the implementation of the
			 policy or initiative; and
									(II)the Government of
			 Haiti will establish and enforce legal regimes, standards, and
			 safeguards—
									(aa)to prevent
			 violations of human rights and the rights of local communities and indigenous
			 people;
									(bb)to prevent harm
			 to vulnerable social groups; and
									(cc)to ensure that
			 members of local communities and indigenous people in affected areas, as
			 partners and primary stakeholders, will be engaged in the design, planning,
			 implementation, monitoring, and evaluation of the policies and
			 initiatives.
									(B)Determination of
			 compatibility with certain programsIn evaluating each proposal
			 under subparagraph (A), the Secretary shall ensure that each policy and
			 initiative described in the proposal submitted by the Government of Haiti under
			 that subparagraph is compatible with—
							(i)broader
			 development, poverty alleviation, and natural resource conservation objectives
			 and initiatives in Haiti; and
							(ii)the development,
			 poverty alleviation, disaster risk management, and climate resilience programs
			 of the Department of Agriculture.
							(b)Eligible
			 activitiesAny assistance received by the Government of Haiti
			 under subsection (a)(1) shall be used to implement a proposal developed under
			 subsection (a)(2), which may include—
					(1)the provision of
			 technologies and associated support for activities to reduce deforestation or
			 increase afforestation and reforestation rates, including—
						(A)fire reduction
			 initiatives;
						(B)forest law
			 enforcement initiatives;
						(C)the development of
			 timber tracking systems;
						(D)the development of
			 cooking fuel substitutes;
						(E)initiatives to
			 increase agricultural productivity;
						(F)tree-planting
			 initiatives; and
						(G)programs that are
			 designed to focus on market-based solutions, including programs that leverage
			 the international carbon-offset market;
						(2)the enhancement
			 and expansion of governmental and nongovernmental institutional capacity to
			 effectively design and implement a proposal developed under subsection (a)(2)
			 through initiatives, including—
						(A)the establishment
			 of transparent, accountable, and inclusive decisionmaking processes relating to
			 all stakeholders (including affected local communities);
						(B)the promotion of
			 enhanced coordination among ministries and agencies responsible for
			 agroecological zoning, mapping, land planning and permitting, sustainable
			 agriculture, forestry, and law enforcement; and
						(C)the clarification
			 of land tenure and resource rights of affected communities, including local
			 communities and indigenous peoples; and
						(3)the development
			 and support of institutional capacity to measure, verify, and report the
			 activities carried out by the Government of Haiti to reduce deforestation and
			 increase afforestation and reforestation rates through the use of appropriate
			 methods, including—
						(A)the use of best
			 practices and technologies to monitor any change in the forest cover of
			 Haiti;
						(B)the monitoring of
			 the impacts of policies and initiatives on—
							(i)affected
			 communities;
							(ii)the biodiversity
			 of the environment of Haiti; and
							(iii)the health of
			 the tropical forests of Haiti; and
							(C)independent and
			 participatory forest monitoring.
						(c)Development of
			 performance metrics
					(1)In
			 generalIf the Secretary provides assistance under subsection
			 (a)(1), in accordance with paragraph (2), the Secretary, in cooperation with
			 the Government of Haiti and, if necessary, in consultation with the
			 Administrator, shall develop appropriate performance metrics to measure,
			 verify, and report—
						(A)the conduct of
			 each policy and initiative to be carried out by the Government of Haiti;
						(B)the results of
			 each policy and initiative with respect to the tropical forests of Haiti;
			 and
						(C)each impact of
			 each policy and initiative on the local communities and indigenous people of
			 Haiti.
						(2)RequirementsPerformance
			 metrics developed under paragraph (1) shall, to the maximum extent practicable,
			 include short-term and long-term metrics to evaluate the implementation of each
			 policy and initiative contained in each proposal developed under subsection
			 (a)(2).
					(d)Reports
					(1)Initial
			 reportNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that describes the actions that the Secretary has taken, and plans to
			 take—
						(A)to engage with the
			 Government of Haiti, nongovernmental stakeholders, and public and private
			 nonprofit organizations to implement this section; and
						(B)to enter into
			 agreements with the Government of Haiti under subsection (a)(1).
						(2) Biennual
			 reportsNot later than 2 years after the date on which the
			 Secretary first provides assistance to the Government of Haiti under subsection
			 (a)(1) and biennially thereafter, the Secretary shall submit to Congress a
			 report that describes the progress of the Government of Haiti in implementing
			 each policy and initiative contained in the proposal submitted under subsection
			 (a)(2).
					(e)Additional
			 assistanceThe Secretary may provide financial and other
			 assistance to nongovernmental stakeholders to ensure—
					(1)the access by
			 local communities and indigenous people to information relating to each policy
			 and initiative to be carried out by the Government of Haiti through funds made
			 available under subsection (a)(1); and
					(2)that the groups
			 described in paragraph (1) have an appropriate opportunity to participate
			 effectively in the design, implementation, and independent monitoring of each
			 policy and initiative.
					(f)Nongovernmental
			 organizationAt the election of the Government of Haiti, or on
			 the determination of the Secretary, in cooperation with the Government of
			 Haiti, the Government of Haiti may enter into an agreement with a private,
			 nongovernmental conservation organization authorizing the organization to act
			 on behalf of the Government of Haiti for the purposes of this section.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				IIGrants for
			 reforestation
			201.Reforestation
			 grant program
				(a)EstablishmentThe Secretary, in consultation with the
			 Administrator, shall establish a grant program to carry out the purposes of
			 this Act, including reversing deforestation and improving reforestation and
			 afforestation in Haiti.
				(b)Grants
			 authorized
					(1)In
			 generalThe Secretary is authorized to award grants and contracts
			 to public and private nonprofit organizations to carry out projects that, in
			 the aggregate, reverse deforestation and improve reforestation and
			 afforestation.
					(2)Maximum
			 amount
						(A)In
			 generalExcept as provided in subparagraph (B), the Secretary may
			 not award a grant under this section in an amount greater than $500,000 per
			 year.
						(B)ExceptionThe
			 Secretary may award a grant under this section in an amount greater than
			 $500,000 per year if the Secretary determines that the recipient of the grant
			 has demonstrated success with respect to a project that was the subject of a
			 grant under this section.
						(3)DurationThe
			 Secretary shall award grants under this section for a period not to exceed 3
			 years.
					(c)Use of
			 funds
					(1)In
			 generalGrants awarded pursuant to subsection (b) may be used for
			 activities such as—
						(A)providing a
			 financial incentive to protect trees;
						(B)providing hands-on
			 management and oversight of replanting efforts;
						(C)focusing on
			 sustainable income-generating growth;
						(D)providing seed
			 money to start cooperative reforestation and afforestation efforts and
			 providing subsequent conditional funding for such efforts contingent upon
			 required tree care and maintenance activities;
						(E)promoting
			 widespread use of improved cooking stove technologies and the development of
			 liquid biofuels, to the extent that neither results in the harvesting of
			 tropical forest growth; and
						(F)securing the
			 involvement and commitment of local communities and indigenous peoples—
							(i)to protect
			 tropical forests in existence as of the date of enactment of this Act;
			 and
							(ii)to carry out
			 afforestation and reforestation activities.
							(2)Consistency with
			 proposalsTo the maximum extent practicable, a project carried
			 out using grant funds shall support and be consistent with the proposal
			 developed under section 101(a)(2) that is the subject of the project.
					(d)Application
					(1)In
			 generalTo be eligible for a grant under this section, an entity
			 shall prepare and submit an application at such time, in such manner, and
			 containing such information as the Secretary may reasonably require.
					(2)ContentEach
			 application submitted under paragraph (1) shall include—
						(A)a description of
			 the objectives to be attained;
						(B)a description of
			 the manner in which the grant funds will be used;
						(C)a plan for
			 evaluating the success of the project based on verifiable evidence; and
						(D)to the extent that
			 the applicant intends to use nonnative species in afforestation efforts, an
			 explanation of the benefit of the use of nonnative species over native
			 species.
						(3)Preference for
			 certain projectsIn awarding grants under this section, the
			 Secretary shall give preference to applicants that propose—
						(A)to develop
			 market-based solutions to the difficulty of reforestation in Haiti, including
			 the use of conditional cash transfers and similar financial incentives to
			 protect reforestation efforts;
						(B)to partner with
			 local communities and cooperatives; and
						(C)to focus on
			 efforts that build local capacity to sustain growth after the completion of the
			 underlying grant project.
						(e)Dissemination of
			 informationThe Secretary shall collect and widely disseminate
			 information about the effectiveness of the demonstration projects assisted
			 under this section.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				202.Forest
			 protection grantsChapter 7 of
			 part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2281 et seq.) is
			 amended by inserting after section 466 the following new section:
				
					467.Pilot program for Haiti
						(a)Submission of
				list of areas of severely degraded natural resourcesThe Administrator of the Agency for
				International Development, in cooperation with nongovernmental conservation
				organizations, shall invite the Government of Haiti to submit a list of areas
				within the territory of Haiti in which tropical forests are seriously degraded
				or threatened.
						(b)Review of
				listThe Administrator shall assess the list submitted by the
				Government of Haiti under subsection (a) and shall seek to reach agreement with
				the Government of Haiti for the restoration and future sustainable use of those
				areas.
						(c)Grant
				program
							(1)Grants
				authorizedThe Administrator of the Agency for International
				Development is authorized to make grants, in consultation with the
				International Forestry Division of the Department of Agriculture and on such
				terms and conditions as may be necessary, to nongovernmental organizations for
				the purchase on the open market of discounted commercial debt of the Government
				of Haiti in exchange for commitments by the Government of Haiti to restore
				tropical forests identified by the Government under subsection (a) or for
				commitments to develop plans for sustainable use of such tropical
				forests.
							(2)Management of
				protected areasEach recipient of a grant under this subsection
				shall participate in the ongoing management of the area or areas protected
				pursuant to such grant.
							(3)Retention of
				proceedsNotwithstanding any other provision of law, a grantee
				(or any subgrantee) of the grants referred to in section (a) may retain,
				without deposit in the Treasury of the United States and without further
				appropriation by Congress, interest earned on the proceeds of any resulting
				debt-for-nature exchange pending the disbursements of such proceeds and
				interest for approved program purposes, which may include the establishment of
				an endowment, the income of which is used for such purposes.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
						.
			
	
		1.Short titleThis Act may be cited as the
			 Haiti Reforestation Act of
			 2010.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the established policy of
			 the Federal Government is to support and seek protection of tropical forests
			 around the world;
				(2)tropical forests provide
			 a wide range of benefits by—
					(A)harboring a major portion
			 of the biological and terrestrial resources of Earth and providing habitats for
			 an estimated 10,000,000 to 30,000,000 plant and animal species, including
			 species essential to medical research and agricultural productivity;
					(B)playing a critical role
			 as carbon sinks that reduce greenhouse gases in the atmosphere, as 1 hectare of
			 tropical forest can absorb up to approximately 3 tons of carbon dioxide per
			 year, thus moderating potential global climate change; and
					(C)regulating hydrological
			 cycles upon which agricultural and coastal resources depend;
					(3)tropical forests are also
			 a key factor in reducing rates of soil loss, particularly on hilly
			 terrain;
				(4)while international
			 efforts to stem the tide of tropical deforestation have accelerated during the
			 past 2 decades, the rapid rate of tropical deforestation continues
			 unabated;
				(5)in 1923, over 60 percent
			 of the land of Haiti was forested but, by 2006, that percentage had decreased
			 to less than 2 percent;
				(6)during the period
			 beginning in 2000 and ending in 2005, the deforestation rate in Haiti
			 accelerated by more than 20 percent over the deforestation rate in Haiti during
			 the period beginning in 1990 and ending in 1999;
				(7)as a result, during the
			 period described in paragraph (6), Haiti lost—
					(A)nearly 10 percent
			 (approximately 11,000 hectares) of the forest cover of Haiti; and
					(B)approximately 22 percent
			 of the total forest and woodland habitat of Haiti;
					(8)poverty and economic
			 pressures are—
					(A)two factors that underlie
			 the tropical deforestation of Haiti; and
					(B)manifested particularly
			 through the clearing of vast areas of forest for conversion to agricultural
			 uses;
					(9)the unemployment rate of
			 Haiti is approximately 80 percent;
				(10)the per capita income of
			 Haiti is $450 per year, which is barely one-tenth of the per capita income of
			 Latin America and the Caribbean;
				(11)two-thirds of the
			 population of Haiti depend on the agricultural sector, which consists mainly of
			 small-scale subsistence farming;
				(12)60 percent of the
			 population of Haiti relies on charcoal produced from cutting down trees for
			 cooking fuel;
				(13)soil erosion represents
			 the most direct effect of the deforestation of Haiti, as the erosion
			 has—
					(A)lowered the productivity
			 of the land due to the poor soils underlying the tropical forests;
					(B)worsened the severity of
			 droughts and flooding events;
					(C)led to further
			 deforestation;
					(D)significantly decreased
			 the quality and, as a result, quantity of freshwater and clean drinking water
			 available to the population of Haiti; and
					(E)increased the pressure on
			 the remaining land and trees in Haiti;
					(14)tropical forests provide
			 forest cover to soften the effect of heavy rains and reduce erosion by
			 anchoring the soil with their roots;
				(15)when trees are cleared,
			 rainfall runs off the soil more quickly and contributes to floods and further
			 erosion;
				(16)in 2004, Hurricane
			 Jeanne struck Haiti, killing approximately 3,000, and affecting over 200,000,
			 people, partly because deforestation had resulted in the clearing of large
			 hillsides, which enabled rainwater to run off directly to settlements located
			 at the bottom of the slopes;
				(17)research conducted by
			 the United Nations Environmental Programme has revealed a direct (89 percent)
			 correlation between the extent of the deforestation of a country and the
			 incidence of victims per weather event in the country;
				(18)finding economic
			 benefits for local communities from sustainable uses of tropical forests is
			 critical for the long-term protection of the tropical forests in Haiti;
			 and
				(19)tropical reforestation
			 efforts would provide new sources of jobs, income, and investments in Haiti
			 by—
					(A)providing employment
			 opportunities in tree seedling programs, contract tree planting and management,
			 sustainable agricultural initiatives, sustainable and managed timber
			 harvesting, and wood products milling and finishing services; and
					(B)enhancing community
			 enterprises that generate income through the trading of sustainable forest
			 resources, many of which exist on small scales in Haiti and in the rest of the
			 region.
					(b)PurposeThe purpose of this Act is to provide
			 assistance to the Government of Haiti to develop and implement, or improve,
			 nationally appropriate policies and actions—
				(1)to reduce deforestation and forest
			 degradation in Haiti;
				(2)to increase annual rates of afforestation
			 and reforestation in a measurable, reportable, and verifiable manner—
					(A)to restore social and economic conditions
			 for environmental recovery of 35 percent of Haiti’s land surface area within 5
			 years after the date of enactment of this Act;
					(B)to restore within 30 years after the date
			 of enactment of this Act the forest cover of Haiti to at least 10 percent of
			 the land in Haiti; and
					(C)to establish within 10
			 years after the date of enactment of this Act agroforestry cover of land in
			 Haiti to more than 25 percent; and
					(3)to improve sustainable
			 resource management at the watershed scale.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Afforestation
				(A)In
			 generalThe term afforestation means the
			 establishment of a new forest through the seeding of, or planting of tress on,
			 a parcel of nonforested land.
				(B)InclusionThe
			 term afforestation includes—
					(i)the introduction of a
			 tree species to a parcel of nonforested land of which the species is not a
			 native species; and
					(ii)the increase of tree
			 cover through plantations.
					(3)Agroforestry
				(A)In
			 generalThe term agroforestry refers to systems in
			 which perennial trees or shrubs are integrated with crops or livestock, and
			 where perennials constitute a minimum 10 percent of ground cover.
				(B)InclusionActual
			 forest cover resulting from agroforestry programs can be counted toward the
			 total forest cover goal set forth in section (2)(b).
				(4)Appropriate Committees
			 of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on Foreign
			 Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(5)DeforestationThe
			 term deforestation refers to the conversion of forest to another
			 land use or the long term reduction of the tree canopy.
			(6)Forest
				(A)In
			 generalThe term forest means a terrestrial
			 ecosystem containing native tree species generated and maintained primarily
			 through natural ecological and evolutionary processes.
				(B)ExclusionThe
			 term forest does not include plantations, such as crops of trees
			 planted primarily by humans for the purposes of harvesting.
				(7)Reforestation
				(A)In
			 generalThe term reforestation refers to the
			 establishment of forest on lands that were previously considered as forest, but
			 which have been deforested.
				(B)InclusionThe
			 term reforestation includes the increase of tree cover through
			 plantations.
				IForestation and watershed
			 management assistance to government of haiti
			101.Forestation
			 assistance
				(a)Authority
					(1)In
			 generalIn accordance with section 117 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151p) and consistent with the provisions of paragraph
			 (2), the President is authorized to provide assistance to the Government of
			 Haiti in the form of financial assistance, technology transfers, or capacity
			 building assistance for the conduct of activities to develop and implement 1 or
			 more forestation proposals under paragraph (2)—
						(A)to reduce the
			 deforestation of Haiti; and
						(B)to increase the rates of
			 afforestation and reforestation in Haiti.
						(2)Proposals
						(A)In
			 generalAssistance under this title may be provided to the
			 Government of Haiti to implement one or more proposals that contain—
							(i)a description of each
			 policy and initiative to be carried out using the assistance;
							(ii)adequate documentation
			 to ensure, as determined by the President, that—
								(I)each policy and
			 initiative will be—
									(aa)carried out and managed
			 in accordance with widely accepted environmentally sustainable forestry and
			 agricultural practices; and
									(bb)designed and implemented
			 in a manner by which to improve the governance of forests by building
			 governmental capacity to be more transparent, inclusive, accountable, and
			 coordinated in decisionmaking processes and the implementation of the policy or
			 initiative; and
									(II)the proposals will
			 further establish and enforce legal regimes, standards, and safeguards—
									(aa)to prevent violations of
			 human rights and the rights of local communities;
									(bb)to prevent harm to
			 vulnerable social groups; and
									(cc)to ensure that members
			 of local communities in affected areas, as partners and primary stakeholders,
			 will be engaged in the design, planning, implementation, monitoring, and
			 evaluation of the policies and initiatives; and
									(iii)a description of how
			 the proposal or proposals support and aid forest restoration efforts consistent
			 with the purpose set forth in section 2(b).
							(B)Determination of
			 compatibility with certain programsIn evaluating each proposal
			 under subparagraph (A), the President shall ensure that each policy and
			 initiative described in the proposal submitted by the Government of Haiti under
			 that subparagraph is compatible with—
							(i)broader development,
			 poverty alleviation, and natural resource conservation objectives and
			 initiatives in Haiti; and
							(ii)the development, poverty
			 alleviation, disaster risk management, and climate resilience programs of the
			 United States Agency for International Development.
							(b)Eligible
			 activitiesAny assistance received by the Government of Haiti
			 under subsection (a)(1) shall be conditional upon development and
			 implementation of a proposal under subsection (a)(2), which may include—
					(1)the provision of
			 technologies and associated support for activities to reduce deforestation or
			 increase afforestation and reforestation rates, including—
						(A)fire reduction
			 initiatives;
						(B)forest law enforcement
			 initiatives;
						(C)the development of timber
			 tracking systems;
						(D)the development of
			 cooking fuel substitutes;
						(E)initiatives to increase
			 agricultural productivity;
						(F)tree-planting
			 initiatives; and
						(G)programs that are
			 designed to focus on market-based solutions, including programs that leverage
			 the international carbon-offset market;
						(2)the enhancement and
			 expansion of governmental and nongovernmental institutional capacity to
			 effectively design and implement a proposal developed under subsection (a)(2)
			 through initiatives, including—
						(A)the establishment of
			 transparent, accountable, and inclusive decision-making processes relating to
			 all stakeholders (including affected local communities);
						(B)the promotion of enhanced
			 coordination among ministries and agencies responsible for agroecological
			 zoning, mapping, land planning and permitting, sustainable agriculture,
			 forestry, and law enforcement; and
						(C)the clarification of land
			 tenure and resource rights of affected communities, including local
			 communities;
						(3)the development and
			 support of institutional capacity to measure, verify, and report the activities
			 carried out by the Government of Haiti to reduce deforestation and increase
			 afforestation and reforestation rates through the use of appropriate methods,
			 including—
						(A)the use of best practices
			 and technologies to monitor land use change in Haiti, including changes in the
			 extent of natural forest cover, protected areas, mangroves, agroforestry, and
			 agriculture;
						(B)the monitoring of the
			 impacts of policies and initiatives on—
							(i)affected
			 communities;
							(ii)the biodiversity of the
			 environment of Haiti; and
							(iii)the health of the
			 tropical forests of Haiti; and
							(C)independent and
			 participatory forest monitoring; and
						(4)the development of and
			 coordination with watershed restoration programs in Haiti, including—
						(A)agreements with the
			 Government of Haiti, nongovernmental organizations, or private sector partners
			 to provide technical assistance, capacity building, or technology transfers
			 which support the environmental recovery of Haiti’s watersheds through forest
			 restoration activities, provided that the assistance will help strengthen
			 economic drivers of sustainable resource management, reduce environmental
			 vulnerability, and improve governance, planning, and community action of
			 watersheds in Haiti;
						(B)actions to support
			 economic incentives for sustainable resource management, may including enhanced
			 incentives for the replacement of annual hillside cropping with perennial and
			 non-erosive production systems;
						(C)enhanced extension
			 services supporting the sustainable intensification of agriculture to increase
			 farmer incomes and reduce pressure on degraded land; and
						(D)investments in watershed
			 infrastructure to reduce environmental vulnerability, including the
			 establishment of appropriate erosion control measures through reforestation
			 activities in targeted watersheds or sub-watersheds.
						(c)Development of
			 performance metrics
					(1)In
			 generalIf the President provides assistance under subsection
			 (a)(1), the President, in cooperation with the Government of Haiti, shall
			 develop appropriate performance metrics to measure, verify, and report—
						(A)the conduct of each
			 policy and initiative to be carried out by the Government of Haiti;
						(B)the results of each
			 policy and initiative with respect to the tropical forests of Haiti; and
						(C)each impact of each
			 policy and initiative on the local communities of Haiti.
						(2)RequirementsPerformance
			 metrics developed under paragraph (1) shall, to the maximum extent practicable,
			 include short-term and long-term metrics to evaluate the implementation of each
			 policy and initiative contained in each proposal developed under subsection
			 (a)(2).
					(d)Reports
					(1)Initial
			 reportNot later than 18 months after the date of enactment of
			 this Act, the President shall submit to the appropriate committees of Congress
			 a report that describes the actions that the President has taken, and plans to
			 take—
						(A)to engage with the
			 Government of Haiti, nongovernmental stakeholders, and public and private
			 nonprofit organizations to implement this section; and
						(B)to enter into agreements
			 with the Government of Haiti under subsection (a)(1).
						(2)Biennial
			 reportsNot later than 2 years after the date on which the
			 President first provides assistance to the Government of Haiti under subsection
			 (a)(1) and biennially thereafter, the President shall submit to Congress a
			 report that describes the progress of the Government of Haiti in implementing
			 each policy and initiative contained in the proposal submitted under subsection
			 (a)(2).
					(e)Additional
			 assistanceThe President is authorized to provide financial and
			 other assistance to the Government of Haiti, local government bodies, or
			 nongovernmental organizations for the purpose of—
					(1)providing local
			 communities information relating to each policy and initiative to be carried
			 out by the Government of Haiti through funds made available under subsection
			 (a)(1);
					(2)promoting effective
			 participation by local communities in the design, implementation, and
			 independent monitoring of each policy and initiative; and
					(3)promoting, consistent
			 with supporting the sustainability of forestation activities, enhanced
			 watershed governance, national planning, and community action programs that
			 lead to increased—
						(A)development of a national
			 watershed management policy for Haiti with the Inter-Ministerial Committee for
			 Land Management, the Ministry of Environment, Ministry of Agriculture, and the
			 Ministry of Planning and External Cooperation;
						(B)establishment of an
			 effective forum for donor coordination related to management and reforestation
			 in Haiti;
						(C)support for the National
			 Center for Geospatial Information (CNIGS) to provide technology, data, and
			 monitoring support for improved watershed and forest resource management at a
			 national scale in Haiti; and
						(D)development of effective
			 governance structures in Haiti for stakeholder engagement, coordination of
			 approaches, and land use planning and disaster mitigation at the watershed
			 scale.
						IIGrants for
			 reforestation
			201.Reforestation grant
			 program
				(a)EstablishmentThe President is authorized to establish a
			 grant program to carry out the purposes of this Act, including reversing
			 deforestation and improving reforestation and afforestation in Haiti.
				(b)Grants
			 authorized
					(1)In
			 generalThe President is authorized to award grants and contracts
			 to carry out projects that, in the aggregate, reverse deforestation and improve
			 reforestation and afforestation.
					(2)Maximum amount
						(A)In
			 generalExcept as provided in subparagraph (B), the President may
			 not award a grant under this section in an amount greater than $500,000 per
			 year.
						(B)ExceptionThe
			 President may award a grant under this section in an amount greater than
			 $500,000 per year if the President determines that the recipient of the grant
			 has demonstrated success with respect to a project that was the subject of a
			 grant under this section.
						(3)DurationThe
			 President shall award grants under this section for a period not to exceed 3
			 years.
					(c)Use of funds
					(1)In
			 generalGrants awarded pursuant to subsection (b) may be used for
			 activities such as—
						(A)providing a financial
			 incentive to protect trees;
						(B)providing hands-on
			 management and oversight of replanting efforts;
						(C)focusing on sustainable
			 income-generating growth;
						(D)providing seed money to
			 start cooperative reforestation and afforestation efforts and providing
			 subsequent conditional funding for such efforts contingent upon required tree
			 care and maintenance activities;
						(E)promoting widespread use
			 of improved cooking stove technologies, to the extent that this does not result
			 in the harvesting of tropical forest growth and other renewable fuel
			 technologies that reduce deforestation and improve human health; and
						(F)securing the involvement
			 and commitment of local communities—
							(i)to protect tropical
			 forests in existence as of the date of enactment of this Act; and
							(ii)to carry out
			 afforestation and reforestation activities.
							(2)Consistency with
			 proposalsTo the maximum extent practicable, a project carried
			 out using grant funds shall support and be consistent with the proposal
			 developed under section 101(a)(2) that is the subject of the project.
					(d)Application
					(1)In
			 generalTo be eligible for a grant under this section, an entity
			 shall prepare and submit an application at such time, in such manner, and
			 containing such information as the President may reasonably require.
					(2)ContentEach
			 application submitted under paragraph (1) should be consistent with the
			 findings of the 2007 United States Agency for International Development report
			 entitled, Environmental Vulnerability in Haiti: Findings and
			 Recommendations, and shall include—
						(A)a description of the
			 objectives to be attained;
						(B)a description of the
			 manner in which the grant funds will be used;
						(C)a plan for evaluating the
			 success of the project based on verifiable evidence; and
						(D)to the extent that the
			 applicant intends to use nonnative species in afforestation efforts, an
			 explanation of the benefit of the use of nonnative species over native species
			 and verification that the species to be used are not invasive.
						(3)Preference for certain
			 projectsIn awarding grants under this section, preference shall
			 be given to applicants that propose—
						(A)to develop market-based
			 solutions to the difficulty of reforestation in Haiti, including the use of
			 conditional cash transfers and similar financial incentives to protect
			 reforestation efforts;
						(B)to partner with local
			 communities and cooperatives; and
						(C)to focus on efforts that
			 build local capacity to sustain growth after the completion of the underlying
			 grant project.
						(e)Dissemination of
			 informationThe President shall collect and widely disseminate
			 information about the effectiveness of the demonstration projects assisted
			 under this section.
				202.Forest protection
			 grantsChapter 7 of part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2281 et seq.) is amended by
			 inserting after section 466 the following new section:
				
					467.Pilot program for Haiti
						(a)Submission of list of
				areas of severely degraded natural resourcesThe Administrator of the Agency for
				International Development, in cooperation with nongovernmental conservation
				organizations, shall invite the Government of Haiti to submit a list of areas
				within the territory of Haiti in which tropical forests are seriously degraded
				or threatened.
						(b)Review of
				listThe Administrator shall assess the list submitted by the
				Government of Haiti under subsection (a) and shall seek to reach agreement with
				the Government of Haiti for the restoration and future sustainable use of those
				areas.
						(c)Grant program
							(1)Grants
				authorizedThe Administrator of the Agency for International
				Development is authorized to make grants, in consultation with the
				International Forestry Division of the Department of Agriculture and on such
				terms and conditions as may be necessary, to nongovernmental organizations for
				the purchase on the open market of discounted commercial debt of the Government
				of Haiti in exchange for commitments by the Government of Haiti to restore
				tropical forests identified by the Government under subsection (a) or for
				commitments to develop plans for sustainable use of such tropical
				forests.
							(2)Management of protected
				areasEach recipient of a grant under this subsection shall
				participate in the ongoing management of the area or areas protected pursuant
				to such grant.
							(3)Retention of
				proceedsNotwithstanding any other provision of law, a grantee
				(or any subgrantee) of the grants referred to in section (a) may retain,
				without deposit in the Treasury of the United States and without further
				appropriation by Congress, interest earned on the proceeds of any resulting
				debt-for-nature exchange pending the disbursements of such proceeds and
				interest for approved program purposes, which may include the establishment of
				an endowment, the income of which is used for such purposes.
							(4)Termination of
				programThe authority to make grants under the pilot program
				shall terminate five years after the date of the enactment of this Act. The
				authority may be renewed for one additional five-year period during the 30-year
				reforestation period targeted by this Act if the Administrator determines and
				certifies to Congress that the pilot program is effective in meeting the goals
				of the Act and the commitment of the Government of Haiti to returning land in
				Haiti to long-term sustainable forests. The cumulative duration of the pilot
				program may not exceed ten total
				years.
							.
			IIIAdministrative
			 provision
			301.DelegationThe President may delegate authorities and
			 duties under this Act to the Administrator or the Secretary of State, as
			 appropriate.
			Amend the title so as to read:
	 A bill to authorize the President to provide assistance to the
	 Government of Haiti to reduce deforestation and forest degradation in Haiti,
	 and for other purposes..
	
		November 18, 2010
		Reported with an amendment and an amendment to the
		  title
	
